DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered. 
Claim 334 has been canceled. Claims 329, 335-344, 346-354, and 358-362 are currently pending and under examination in the instant application. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.  

Claim Rejections - 35 USC § 102


The rejection of claim 343 under 35 U.S.C. 102(a)(1) as being anticipated by Petschacher et al. (2014) Computational and Structural Biotechnology Journal, Vol. 9(14),e201402005, https://doi.org/10.5936/csbj.201402005, pages 1-11, is withdrawn in view of applicant’s amendments to claim 343.

Claim Rejections - 35 USC § 112

Amended claims 329, 335-344, 346-354, and 358-362 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that the claims have been amended to recite structural features shared by water-forming NADH oxidases, specifically the presence of a Rossmann fold domain having a dinucleotide-binding motif defined by the peptide G-x-G-x-x-G/A, and a cofactor specificity loop. The applicant argues that the written description requirement has been met as the water forming NADH oxidases with these structural features were known in the prior art and the specification further teaches over 200 examples of water forming NADH oxidases (SEQ ID NOS:1-273). The applicant further argues that the specification identified the structural features which can shift the oxidase specificity of a water forming NADH oxidase to NADPH and that these structural features are the five amino acid mutations recited in the claims. The applicant concludes that the claims provide structural features shared by the members of the claimed genus and further discloses a representative number of species within the claimed genus, thus satisfying the written description requirement. 
In response, applicant’s claims now recite two different genuses of polypeptides: 1) a genus of polypeptides comprising an amino acid sequence of a water-forming NADH oxidase comprising a Rossmann fold domain having a dinucleotide-binding motif defined by the peptide G-x-G-x-x-G/A, and a cofactor specificity loop, and further comprising 5 specific amino acid substitutions corresponding to 5 specific positions of SEQ ID NO:1, where the polypeptide is not limited to SEQ ID NO:1 or a polypeptide with any homology to SEQ ID NO:1 and which further exhibits water-forming NADPH oxidase activity (claims 329, 335-344, and 346-354), and 2) a genus of water-forming NADH oxidases bound to a mitochondria targeting peptide, where the water forming NADH oxidase comprises a Rossmann fold domain having a dinucleotide-binding motif defined by the peptide G-x-G-x-x-G/A, and a cofactor specificity loop, (claims 358-362). For 1), the genus encompasses any sequence of a polypeptide with the Rossmann fold domain having a dinucleotide-binding motif defined by the peptide G-x-G-x-x-G/A, and a cofactor specificity loop, and further five specified amino acids, with the functional activity of being a water-forming NADH oxidase with NADPH oxidase activity. For 2), the genus encompasses polypeptide sequence comprising a Rossmann fold domain having a dinucleotide-binding motif defined by the peptide G-x-G-x-x-G/A, and a cofactor specificity loop, which exhibits a water-forming NADH activity, and is bound to any mitochondrial targeting peptide. Each of these genuses of polypeptides described in 1) -3) above encompass an extremely large number of polypeptides which are not limited to polypeptides based on any known polypeptide sequence or even any known sequence of a water-forming NADH oxidase. The applicant argues that water forming NADH oxidases are known in the prior art and that the recited structural features of a Rossmann fold domain having a dinucleotide-binding motif defined by the peptide G-x-G-x-x-G/A, and a cofactor specificity loop, define this group of NADH oxidases. This is agreed to the extent that bacterial water-forming NADH oxidases having a Rossmann fold domain having a dinucleotide-binding motif defined by the peptide G-x-G-x-x-G/A, and a cofactor specificity loop,  have been isolated from a number of bacterial species. However, the claims are not limited to bacterial NADH oxidases, and are further not limited to polypeptide sequences based on known bacterial NADH oxidases with or without mutations. In addition, the prior art clearly does not teach that most bacterial NADH oxidases have substantial NADPH activity or exhibit a preference for NADPH over NADH oxidation. 
As discussed in the rejection of record, the specification provides a description of a number of what appear to be naturally occurring water-forming NADH oxidases from a number of different bacteria, including different strains of the same bacteria (SEQ ID NOS 1-273), and sequences with 85% sequence identity or more with any one of these sequences. The specification also generally discloses sequences based on these bacterial NADH with the specific functional properties of selective oxidization of NADPH over NADH, a kcat/KM for NADPH that is increased by 10-fold or more relative to the kcat/Km exhibited for NADH, Km values for NADH and O2 of no more than about 100 pM and 20 pM, respectively, and/or the production of less than about 2% by mole of H2O2 compared to H2O production during the catalytic cycle of the polypeptide. Please note that the specification does not disclose a single polypeptide which is not a bacterial water-forming NADH oxidase which has water-forming NADH oxidase activity, NADPH oxidase activity, or any other claimed activity. Further, of all of the generally disclosed bacterial NADH oxidizing polypeptides, the specification only provides a detailed description of the functional properties of SEQ ID NO:1, a water forming NADH oxidase from Lactobacillus brevis (LbNox), and specific mutants of SEQ ID NO:1 including mutants of SEQ ID NO:1 with one or more of G158A, D176A, A177R, M178S, and P183R amino acid substitutions relative to SEQ ID NO: 1. The specification does not disclose the ability of other water forming NADH oxidases to oxidize NADPH, the Km or kcat/Km of any of these enzymes for NADH versus NADPH, or the Km values of these NADH oxidases for O2, or the percent production of H2O2 versus H2O. See claims 340-342 and 361-362 for the recitations of limitations regarding these properties. In addition, the specification does not teach the effects of any mutations on any bacterial water forming NADH oxidase other than LbNox. 
Turning to the working examples, it is noted that the working examples are solely focused on the properties of LbNox (SEQ ID NO:1) and mutants of LbNox. The working examples disclose the sequence and the crystal structure of LbNox, and the functional properties of wild type LbNox which include high selectivity for NADH over NADPH, negligible H2O2 production relative to H2O, a very low Km of O2. The working examples also describe the production of a single mutant of LbNox (SEQ ID NO:329), a sequence based on SEQ ID NO:1 which contains all five of the specific amino acid substitutions recited in claim 329. This mutant, referred to as TPNOX in the specification, was designed based on the crystal structure of LbNOX and previous modifications to other bacterial NADH oxidases in the prior art, and exhibits a kcat of 268/s and a Km of 22 uM for NADPH, whereas the kcat for NADH was virtually non-reactive. Neither the working examples nor the remainder of the specification provides any further description of the activity of an LbNox polypeptide with the 5 specified amino acid substitutions, and any additional amino acid substitutions, deletions, or insertions. Neither the specification nor the working examples provide any further description of any of the functional properties of any of polypeptides encoded by SEQ ID NOS 2-273, such as the Km or kcat/Km of any of these enzymes for NADH versus NADPH, or the Km values of these NADH oxidases for O2, or the percent production of H2O2 versus H2O, or any description of the effects of the five claimed amino acid substitutions on the Km or kcat/Km of any of these enzymes for NADH versus NADPH, or the Km values of these NADH oxidases for O2, or the percent production of H2O2 versus H2O.  
Thus, of the universe of polypeptide sequences encompassed by the claims, including non-bacterial water-forming NADH oxidase polypeptides which comprise a Rossmann fold domain having a dinucleotide-binding motif defined by the peptide G-x-G-x-x-G/A, and a cofactor specificity loop, with or without the 5 specified amino acid residues that exhibit water forming NADH and/or NAPDH oxidase activity, bacterial water forming NADH oxidase polypeptides-wild type or mutated with NAPDH oxidase activity- and sequences with 85% sequence homology to SEQ ID NO:1 or SEQ ID NO:329 with specific NADH oxidase and/or NADPH oxidase activity, the specification only provides a specific description of the activity of two specific polypeptides, LbNox (SEQ ID NO:1) and TPNOX (SEQ ID NO:329)  towards NADH and NADPH respectively which meet the claimed functional limitations. 
Turning to the state of the prior art, it is noted that despite crystal structure guidance and comparison to other bacterial NADH and NADPH oxidases, the prior art at the time of filing teaches that identification of mutations which convert an NADH oxidase to and NADPH oxidase cannot be determine a priori, and mutants with high levels of NADPH oxidation as compared to NADH may not be found for all bacterial water forming NADH oxidases. Lountos et al., for example, teaches the crystal structure of a water forming NADH oxidase from Lactobacillus sanfrancisensis (L.san) and a related homology model for a water forming NADH from Lactococcus lactis (L.lac) (Lountos et al. (2006) Biochemistry, Vol. 45, 9648-9659). Lountos et al. teaches that whereas L.lac is specific for NADH, L.san bound to both NADH and NADPH equally (Lountos et al., page 9648). Lountos et al. further teaches that based on crystal structure analysis, the amino acids involved in NADH versus NADPH binding are different in the two oxidases (Lountos et al., page 9656). It is also noted that the specific amino acids noted by Lountos et al. as important in the NADH/NADPH binding site are not the same residues identified by the specification as important for switching specificity from NADH to NADPH.  Further, Petschacher et al. shows that mutant S. mutans NADH oxidases with amino acid substitutions in the cofactor specificity sequence did not generally result in enzymes with higher activity of NADPH over NADH (Petschacher et al., Table 2). In particular, note that no single amino acid substitutions produced an enzyme with marked levels of NADPH oxidase activity. It is further noted that the prior art is silent as to effects of mutations outside of the cofactor specificity sequence, and in particular mutations in the GxGXXG/A dinucleotide binding motif required for enzyme activity. Thus, it is not agreed that the prior art provides the necessary guidance missing from the instant specification for any of the genuses of polypeptides now claimed. 
As such, it is maintained that the specification does not provide sufficient description or a reduction to practice of the genuses of polypeptides and mutant polypeptides with NADH or NADPH activity as claimed other than SEQ ID NO:1 and SEQ ID NO:329. Further, based on the applicant's specification, the skilled artisan cannot envision which additional changes in the sequence of SEQ ID NOS:1 or 329 or any other polypeptide that can be made without affecting the functional properties of polypeptides, and as such cannot envision the detailed chemical structure of the genus of polypeptides encompassed by the claims. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Thus, for the reasons outlined above and in previous office action, claims 329, 335-344, 346-354, and 358-362 do not meet the requirements for written description under 35 U.S.C. 112, first paragraph.

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633